IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,979-02


EX PARTE GEORGE ALARICK JONES, Applicant




ON HABEAS CORPUS APPLICATION
FROM DALLAS COUNTY



	Per Curiam.

	The execution of the sentence of death in State v. George Alarick Jones, Case No. W94-03320-V of the 292nd Judicial District Court of Dallas County, which is scheduled for January
27, 2005, is STAYED during this court's consideration of the pending application for writ of
habeas corpus, and until further order of this court.

En banc. (Keasler, J., did not participate.)
Delivered January 25, 2004.
Do Not Publish.